PER CURIAM. In this post-dissolution appeal, we agree with the former wife that the trial court erred in requiring the parties to equally split the responsibility of transportation for timesharing because that issue was not pled or tried by consent. Accordingly, we reverse that portion of the challenged order. In all other respects, we affirm the order.1  AFFIRMED in part; REVERSED in part. ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.  . Unlike the former wife, we do not read the order to modify the limitation on overnights embodied in the consent final judgment. Instead, as the former husband conceded in his brief, "he is still limited to 130 overnights."